DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Status of Claims
Claims 24, 26 and 44-46 have been amended, claim 43 remain withdrawn and claims 24-28, 30-42 and 44-46 remain under consideration in the application.

Claim Objections
4.	Claims 24-28, 31, 33 and 44-46 are objected to because of the following informalities: 
	Claim 24 as instantly amended, in line 23 still recites the limitation “temperature control stations”, eventhough the “first temperature control station” and “second temperature control station” has been replaced by the amendment with “first hood-type furnace” and “second hood-type furnace” respectively. It is suggested to amend the claim to reflect said changes.
	Claims 25-28, 31 and 33 still include the limitation “temperature control station”; eventhough, in the base claim 24 from which each of these claims depends from has replaced said limitation by the amendment with “a hood-type furnace. It is suggested to amend the claim to reflect said changes.
	In each one of claims 24, 45 and 46, line 22, it is suggested to replace “successively along an apposition” with --successively along a linear apposition-- to conform with the figures and the specification (for example page 7, line 1).
	In claim 44, line 20, it is suggested to replace “successively along an apposition” 
with --successively along a linear apposition-- to conform with the figures and the specification (for example page 7, line 1). Appropriate correction is required.
	In claims, 24-26 and 44-46 as amended, includes the phrase “can be position”, however since “can be” is not a positive recitation, it is suggested to replace with --is positioned--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 24-28, 30-42 and 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 
112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 44-46 are rendered in indefinite in that as instantly amended, these claims include the phrase “hood-type”; however, it has been held that the addition of the term “-type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Also see MPEP 2173.05(b). E. 
The independent claim 24 as amended, recites the limitation “wherein the first hood-type furnace and the second hood-type furnace each have a temperature control device for heat treating the component parts, and a functional device positioned on the temperature control device, wherein the functional device is a charging device for carrying component parts to be temperature-controlled or a guide cylinder or a furnace hood of the temperature control device” in lines 7-13. 
The independent claim 44 as amended, recites the limitation “wherein the first hood-type furnace and the second hood-type furnace each have a temperature control device for heat treatment of the component parts, on each of which a functional device can be positioned, wherein the functional device is a charging device for carrying component parts to be temperature-controlled or a guide cylinder or a furnace hood of the temperature control device” in lines 5-11.
The independent claim 45 as amended, recites the limitation “wherein the first hood-type furnace and the second hood-type furnace each have a temperature control device for heat treating the component parts, and a functional device is positioned on the temperature control device, wherein the functional device is a charging device for carrying component parts to be temperature-controlled or a guide cylinder or a furnace hood of the temperature control device” in lines 7-13.
The independent claim 46 as amended, recites the limitation “wherein the 
first hood-type furnace and the second hood-type furnace each have a temperature 
control device for heat treating the component parts, and a functional device positioned on the temperature control device, wherein the functional device is a charging device for carrying component parts to be temperature-controlled or a guide cylinder or a furnace hood of the temperature control device” in lines 7-13.
The specification page 4, lines 12-18, states that “In particular, the temperature control devices described herein can represent a stationary or continuous furnace, such as for example a stationary hood-type furnace or a continuous through- type furnace. For example, the temperature control device forms a chamber furnace or an overhead furnace. The temperature control device can also represent a cooling device, such as for example an immersion basin or a through-type cooling device…… at least the inlet for the delivery or reception of the component parts is located in the corresponding temperature control station”. Based on this portion of the specification, it appears, the “functional device” can be equated to the “hood-type furnace”; and also, that the “hood-type furnace” is a component of “the temperature control station”. 
The ambiguous use of the terms “hood-type furnace”, “temperature control device” and “the temperature control station” in the claims as instantly amended, has therefore rendered the claims indefinite since their metes and bounds are unascertainable. It is suggested that these claims be amended to reflect their corresponding meaning and association as presented in the specification.
Allowable Subject Matter
7.	Claims 24-28, 30-42 and 44-46 remain allowable if rewritten or amended to 
overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
8.	The following is a statement of reasons for the indication of allowable subject matter: the claims would be allowed for the same reasons as indicated the previous non-final office action mailed on 04/12/2022.

Response to Arguments
9.	Applicant's arguments filed 06/21/2022 have been fully considered but they are 
not persuasive because neither the amendments to the claims nor the 
remark/arguments sufficiently addressed the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph presented in the previous office actions mailed on 07/29/2022 and 04/12/2022 respectively. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/           Examiner, Art Unit 1733  
/SCOTT R KASTLER/           Primary Examiner, Art Unit 1733